Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 5, and 6 have been amended. Claims 9-11 have been added as new claims. Claims 1-11 are pending.
 
Response to Arguments
Applicant's arguments filed 06/22/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the recited features of claim 1: storing scheduled route information in a vehicle information storage server, storing candidate place information in a candidate place information storage server, receiving a reservation application from a user terminal, accessing the stored scheduled route information and the stored candidate place information, and transmitting an indication that the reservation has been completed to the user terminal, do not fall into the three enumerated groupings of supposedly abstract subject matter since the features are not directed to a mathematical concept, certain methods of human activity, or mental processes. Examiner disagrees. To facilitate examination, the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent, as is explained in MPEP § 2106.04(a)(2). The courts consider a mental process an abstract idea. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. In the instant application, the Applicant’s claim recite several limitations that correspond to mental processes, including, but not limited to: extracting one or more vacant candidate places in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to the reservation target transportation vehicle elapses, by accessing the scheduled route and candidate place stored information; determining the reservation target candidate place from the extracted one or more vacant candidate places based on a time loss caused by passing through the vacant candidate place; setting the reservation in the allocated time slot as a reservation status of the reservation target candidate place in the candidate place information. These limitations rest on observation, evaluation, judgment, and opinion and may be performed in the human mind. The limitations recite an abstract idea, specifically, mental processes. Further, the limitations of storing scheduled route information, storing candidate place information, receiving a reservation application from a user, and transmitting an indication that the reservation has been completed to the user amounts to certain methods of organizing human activity, i.e. commercial interactions, business relations, etc. The claim recites limitations that correspond to both mental processes and certain methods of organizing human activity. 
Applicant argues that the claims are integrated into a practical application and includes an additional element of the claim that reflects an improvement in the functioning of a technology or technical field, or an additional element of the claim that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. Examiner disagrees. A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field. The courts have also identified limitations that did not integrate a judicial exception into a practical application, merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). Applicant asserts that storing scheduled route information in a vehicle information storage server, storing candidate place information in a candidate place information storage server, receiving reservation applications from user terminals, and transmitting indications that the reservation have been completed to the user terminals provide a technical improvement, however, these limitations are being performed via a processor which is recited in the claim at a high level of generality (emphasis added). The combination of the additional element is no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The alleged improvements, at best, represent an improvement in the business process, and thus is an improvement in the judicial exception itself (commercial interactions). Further, the alleged improvements (i.e. addressing issues of double booking in a cost-effective manner) constitute an improvement in user experience/convenience which, at best is also an improvement in the judicial exception itself. It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology (emphasis added). For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly, the Applicant’s claim recitations are an improvement in the judicial exception, not an improvement in technology. Lastly, It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014).
Applicant asserts that, similar to the additional elements in DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1259 (Fed. Cir. 2014), the additional elements in the Applicant’s claims solves a real problem with a solution rooted in computer technology, and thus are eligible under step 2B. Examiner disagrees. The court in DDR Holdings observed that the “claimed solution [was] necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, 773 F.3d at 1259.  The claims in DDR Holdings addressed the problem of retaining website visitors, that if adhering to the routine, conventional functioning of the Internet hyperlink protocol, would be instantly transported away from a host’s website after “clicking” on an advertisement and activating a hyperlink.  The invention and claims of DDR were deemed patent eligible because, regardless of what abstract idea it may have been directed towards, it nonetheless represented a solution “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks” – it was not deemed patent eligible merely because it recited a computer-based solution in a particular field of industry. Applicant’s claims are not similar to that of DDR Holdings. Improving the way a cargo handling place for a vehicle is secured is not a problem necessarily rooted in computer technology, but merely represents a problem in a business process, business relation, and/or commercial interaction, which corresponds to certain methods of organizing human activity. 
Examiner maintains the 101 rejection.
Applicant's arguments filed 06/22/2022 regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that the references fail to disclose the amended limitation of "determin[ing] the reservation target candidate place . . . .based on a time loss caused by passing through the vacant candidate place." Examiner disagrees. Mains discloses this limitation: (Mains ¶0124 discloses if the warehouse is running behind schedule, the system may direct the driver (via notification/alert) to go to the off-site location (candidate place); ¶0122 disclosing when the driver is instructed to go to the off-site location, the alert may include information such as a new dock assignment (candidate place); ¶0125 disclosing the driver having a 1 pm appointment time, but is appointment time is rescheduled to 4 pm due to a backup at the warehouse (time loss caused by passing through the vacant place), the driver arriving at the original time getting 1 hour of D&D plus the time spend during load or unloading at the facility). Examiner maintains the 103 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation(s) of “store, in a candidate place information storage server, for each candidate place of the cargo handling place, candidate place information comprising a position information on a respective candidate place and a reservation status of the respective candidate place;” and “store, in a candidate place information storage server, as a reservation status of each of the candidate places, information indicating a reserved time slot with respect to a corresponding candidate place based on the corresponding candidate place being reserved, and information indicating that no reservation is made with respect to the corresponding candidate place based on the corresponding candidate place not being reserved;”, It is unclear whether the two candidate place information storage servers are different servers or the same server. For purposes of examination, Examiner interprets that the candidate place information storage server is the same server. The second recitation of the candidate place information storage server should refer back to the first recitation of the server. 
Dependent claims 2-4 and 9 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on rejected claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Claims 1-11 recite a system (i.e. machine). Therefore claims 1-11 fall within one of the four statutory categories of invention. 
Independent claim 1 recites the limitations of storing a scheduled route information comprising a scheduled travel route of the transportation vehicle and an expected arrival time at each location on the scheduled travel route for each transportation vehicle; storing for each candidate place of the cargo handling place, candidate place information comprising a position information on a respective candidate place and a reservation status of the respective candidate place; receiving a reservation application from a user for the cargo handling place for a reservation target transportation vehicle; reserving a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle; extracting one or more vacant candidate places in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to the reservation target transportation vehicle elapses, by accessing the scheduled route information stored and the candidate place information stored; 2 Appln. No.: 16/843,256determining the reservation target candidate place from the extracted one or more vacant candidate places based on a time loss caused by passing through the vacant candidate place; setting the reservation in the allocated time slot as a reservation status of the reservation target candidate place in the candidate place information; storing, as a reservation status of each of the candidate places, information indicating a reserved time slot with respect to a corresponding candidate place based on the corresponding candidate place being reserved, and information indicating that no reservation is made with respect to the corresponding candidate place based on the corresponding candidate place not being reserved; and transmitting to the user, an indication that the reservation in the allocated time slot of the reservation target candidate place has been completed. The limitations are drawn to providing a cargo handling place for a transportation vehicle, and corresponds to mental processes (observation , evaluation, judgment, and opinion), i.e. extracting one or more vacant candidate places in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to the reservation target transportation vehicle elapses, by accessing the scheduled route and candidate place stored information; determining the reservation target candidate place from the extracted one or more vacant candidate places based on a time loss caused by passing through the vacant candidate place; setting the reservation in the allocated time slot as a reservation status of the reservation target candidate place in the candidate place information, etc. The limitations further correspond to certain methods of organizing human activity (commercial interactions), i.e. storing scheduled route information, storing candidate place information, receiving a reservation application from a user, and transmitting an indication that the reservation has been completed to the user. The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a processor, vehicle information storage server, candidate place information server, and user terminal. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2-4 and 9 recite additional limitations and elements that are further directed to the abstract idea analyzed above. Therefore, claims 2-4 and 9 are also rejected under 35 U.S.C. 101.
Independent claim 5 recites the limitations of storing a scheduled route information comprising a scheduled travel route of the transportation vehicle and an expected arrival time at each location on the scheduled travel route for each transportation vehicle; storing for each candidate place of the cargo handling place, candidate place information comprising a position information on a respective candidate place and a reservation status of the respective candidate place; 4receiving a reservation application from a user for the cargo handling place for a reservation target transportation vehicle; reserving a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle; extracting one or more vacant candidate places in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to the reservation target transportation vehicle elapses, by accessing the scheduled route information stored and the candidate place information stored; determining the reservation target candidate place from the extracted one or more vacant candidate places based on a time loss caused by passing through the vacant candidate place; setting the reservation in the allocated time slot as a reservation status of the reservation target candidate place in the candidate place information; and transmitting to the user an indication that the reservation in the allocated time slot of the reservation target candidate place has been completed; wherein the scheduled route information further comprises a required size information indicating a size of a space required for performing the cargo handling of the reservation target transportation vehicle; wherein the candidate place information further comprises an available size information indicating a size of space available in the candidate place; and 5 Appln. No.: 16/843,256extracting the one or more vacant candidate places from candidate places having the available size equal to or greater than the required size for the reservation target transportation vehicle. The limitations are drawn to providing a cargo handling place for a transportation vehicle, and corresponds to mental processes (observation , evaluation, judgment, and opinion), i.e. extracting one or more vacant candidate places in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to the reservation target transportation vehicle elapses, by accessing the scheduled route and candidate place stored information; determining the reservation target candidate place from the extracted one or more vacant candidate places based on a time loss caused by passing through the vacant candidate place; setting the reservation in the allocated time slot as a reservation status of the reservation target candidate place in the candidate place information, etc. The limitations further correspond to certain methods of organizing human activity (commercial interactions), i.e. storing scheduled route information, storing candidate place information, receiving a reservation application from a user, and transmitting an indication that the reservation has been completed to the user. The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a processor, vehicle information storage server, candidate place information server, and user terminal. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 10 recites additional limitation(s) and element(s) that are further directed to the abstract idea analyzed above. Therefore, claim 10 is also rejected under 35 U.S.C. 101.
Independent claim 6 recites the additional elements of  storing a scheduled route information comprising a scheduled travel route of the transportation vehicle and an expected arrival time at each location on the scheduled travel route for each transportation vehicle; storing for each candidate place of the cargo handling place, candidate place information comprising a position information on a respective candidate place and a reservation status of the respective candidate place; receiving from a user a reservation application from a user for the cargo handling place for a reservation target transportation vehicle; reserving a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle; extracting one or more vacant candidate places in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to the reservation target transportation vehicle elapses, by accessing the scheduled route information stored and the candidate place information stored; 6 Appln. No.: 16/843,256determining the reservation target candidate place from the extracted one or more vacant candidate places based on a time loss caused by passing through the vacant candidate place; setting the reservation in the allocated time slot as a reservation status of the reservation target candidate place in the candidate place information; and transmitting, to the user, an indication that the reservation in the allocated time slot of the reservation target candidate place has been completed. The limitations are drawn to providing a cargo handling place for a transportation vehicle, and corresponds to mental processes (observation , evaluation, judgment, and opinion), i.e. extracting one or more vacant candidate places in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to the reservation target transportation vehicle elapses, by accessing the scheduled route and candidate place stored information; determining the reservation target candidate place from the extracted one or more vacant candidate places based on a time loss caused by passing through the vacant candidate place; setting the reservation in the allocated time slot as a reservation status of the reservation target candidate place in the candidate place information, etc. The limitations further correspond to certain methods of organizing human activity (commercial interactions), i.e. storing scheduled route information, storing candidate place information, receiving a reservation application from a user, and transmitting an indication that the reservation has been completed to the user. The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a processor, vehicle information storage server, candidate place information server, and user terminal. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 7, 8, and 11 recite additional limitations and elements that are further directed to the abstract idea analyzed above. Therefore, claims 7, 8, and 11 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (JP 2019-211875 A) in view of Mains (2019/0066033).

Claim 1: Yoshikawa discloses: A cargo handling place reservation system that reserves a candidate place of a cargo handling place for handling a cargo in a cargo compartment of a transportation vehicle, comprising a processor configured to: (Yoshikawa pg. 2, ¶7 disclosing a berth reservation system; pg. 3, ¶4 disclosing a vehicle allocation plan including information on cargo handling; pg. 12, ¶5 disclosing the CPU executing the various processes)
store, in a vehicle information storage server, a scheduled route information comprising a scheduled travel route of the transportation vehicle and an expected arrival time at each location on the scheduled travel route for each transportation vehicle; (Yoshikawa pg. 3, ¶4 disclosing the vehicle allocation plan and operation plan including the optimum route and required time based on the operation plan information; pg. 5, ¶2 disclosing the scheduled arrival time indicating the time at which the vehicle is scheduled to arrive at the transit point or destination; pg. 6 ¶7 disclosing obtaining the planned arrival time, etc.; pg. 4, ¶4 disclosing the operation plan storage unit that stores the operation plan of each vehicle; Abstract discloses a storage unit that stores location indicating a desires direction for each vehicle and/or a distance required to travel from arrival location to desires location; pg. 12 ¶4 disclosing the computer’s storage units including operation plan information)
store, in a candidate place information storage server, for each candidate place of the cargo handling place, candidate place information comprising a position information on a respective candidate place and a reservation status of the respective candidate place; (Yoshikawa pg. 3, ¶9 disclosing a storage unit that stores a desire location that represents a desired direction for each vehicle; the desired place may be a garage of a transportation company (pg. 6, ¶5; pg. 4, ¶5); pg. 3, ¶7 disclosing the berth reservation system receiving a reservation for a berth, if the berth is reserved, the estimated work time corresponding to the reserved contents is used, and if the berth is not reserved the predicted work time for the berth is according to the package and quantity of the luggage; pg. 7, ¶3 disclosing the arrival accuracy being three stars in the baseline, two stars when any one of the management system or berth reservation system is not used, and one star when both the management system and berth reservation is not used (status))
reserve a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle; (Yoshikawa pg. 3, ¶7 disclosing the berth reservation system receiving a reservation for a berth)

Yoshikawa in view of Mains discloses:
receive, from a user terminal, a reservation application from a user for the cargo handling place for a reservation target transportation vehicle; 
Yoshikawa discloses receiving a reservation application from a user for the cargo handling place for a reservation target transportation vehicle (Yoshikawa pg. 3, ¶7 disclosing the berth reservation system receiving a reservation for a berth). Yoshikawa does not explicitly disclose, although suggested, that the receiving of the reservation application is from a user terminal; Mains discloses this limitation: (Mains ¶0084 discloses the driver app running on a mobile device (e.g. smartphone) where the driver confirms the pickup and the system provides information on the schedule pickup and location). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa to include receive, from a user terminal, a reservation application from a user for the cargo handling place for a reservation target transportation vehicle as taught by Mains since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

extract one or more vacant candidate places in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to the reservation target transportation vehicle elapses, by accessing the scheduled route information stored in the vehicle information storage server and the candidate place information stored in the candidate place information storage server; 2 Appln. No.: 16/843,256
While Yoshikawa discloses reserving a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, Yoshikawa does not explicitly disclose extracting one or more vacant candidate places in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to the reservation target transportation vehicle elapses, by accessing the scheduled route information stored in the vehicle information storage server and the candidate place information stored in the candidate place information storage server. Mains discloses these limitations: (Mains Fig. 11 disclosing a dock assignment at a certain time (meaning it’s available, see ¶0080 disclosing determining the driver should proceed to the dock based on its availability) and the driver is notified on their mobile device (Fig. 11); the driver also confirms (selects/sets) the dock (candidate place); Fig. 36 and ¶0193 disclosing the scheduling information being stored and distributed between computing devices(s); further it is noted that in ¶0077 discloses that the master dash determines availability based on dock designation, load/unload time, updated ETAs, etc. (candidate place information storage); the master dash requests user-input designating a requested appointment; after the carrier selects the appointment, the master confirms and notifies the carrier to supply other required information such as assigned driver corresponding to the selected appointment; ¶0072 discloses data including truck routes received at the scheduling portal (vehicle information storage); ¶0108 disclosing the scheduling portal having inputs of the date for delivery or pickup. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include extracting one or more vacant candidate places in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to the reservation target transportation vehicle elapses, by accessing the scheduled route information stored in the vehicle information storage server and the candidate place information stored in the candidate place information storage server as taught by Mains in the system of Yoshikawa, in order to provide updated scheduling, and optimize schedules (Mains Abstract).  

determine the reservation target candidate place from the extracted one or more vacant candidate places based on a time loss caused by passing through the vacant candidate place; 
Yoshikawa discloses reserving a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, but does not explicitly disclose determining the reservation target candidate place from the extracted one or more vacant candidate places based on a time loss caused by passing through the vacant candidate place. Mains discloses this limitation: (Mains ¶0124 discloses if the warehouse is running behind schedule, the system may direct the driver (via notification/alert) to go to the offsite location (candidate place); ¶0122 disclosing when the driver is instructed to go to the offsite location, the alert may include information such as a new dock assignment (candidate place); ¶0125 disclosing the driver having a 1 pm appointment time, but is appointment time is rescheduled to 4 pm due to a backup at the warehouse (time loss caused by passing through the vacant place), the driver arriving at the original time getting 1 hour of D&D plus the time spend during load or unloading at the facility). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining the reservation target candidate place from the extracted one or more vacant candidate places based on a time loss caused by passing through the vacant candidate place as taught by Mains in the system of Yoshikawa, in order to provide updated scheduling, and optimize schedules (Mains Abstract).  

set the reservation in the allocated time slot as a reservation status of the reservation target candidate place in the candidate place information; 
Yoshikawa discloses reserving a reservation target candidate place, but does not explicitly disclose setting the reservation in the allocated time slot as a reservation status of the reservation target candidate place in the candidate place information. Mains discloses this limitation: (Mains Fig. 11 disclosing a dock assignment at a certain time (meaning it’s available, see ¶0080 disclosing determining the driver should proceed to the dock based on its availability) and the driver is notified on their mobile device (Fig. 11); the driver also confirms (selects/sets) the dock (candidate place); Fig. 36 and ¶0193 disclosing the scheduling information being stored and distributed between computing devices(s); further it is noted that in ¶0077 discloses that the master dash determines availability based on dock designation, load/unload time, updated ETAs, etc.; the master dash requests user-input designating a requested appointment; after the carrier selects the appointment, the master confirms and notifies the carrier to supply other required information such as assigned driver corresponding to the selected appointment). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include setting the reservation in the allocated time slot as a reservation status of the reservation target candidate place in the candidate place information as taught by Mains in the system of Yoshikawa, in order to effectively communicate the coordinating of vehicles involving storage facilities for unloading/loading, etc. (Mains ¶0041).

store, in a candidate place information storage server, as a reservation status of each of the candidate places, information indicating a reserved time slot with respect to a corresponding candidate place based on the corresponding candidate place being reserved, and information indicating that no reservation is made with respect to the corresponding candidate place based on the corresponding candidate place not being reserved; 
Yoshikawa discloses reserving a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, Yoshikawa does not explicitly disclose store, in a candidate place information storage server, as a reservation status of each of the candidate places, information indicating a reserved time slot with respect to a corresponding candidate place based on the corresponding candidate place being reserved, and information indicating that no reservation is made with respect to the corresponding candidate place based on the corresponding candidate place not being reserved. Mains discloses these limitations: (Mains ¶0111 disclosing an alert indicating that as dock has been assigned (status) at the delivery destination and also indicates the appointment time (reserved time zone); ¶0103 disclosing the appointment being canceled (candidate place is not reserved); ¶0117 disclosing dock availability at an updated ETA being based on estimated shipment load and unload times (see also Fig. 3); Once a dock is assigned, an expected load/unload time is calculated to determine future availability. This shows that the availability slot shown in Fig. 3 is a duration of time ¶0176 disclosing an update indicating that the dock and equipment are available again (no reservation is made during that time)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include storing in a candidate place information storage server, as a reservation status of each of the candidate places, information indicating a reserved time slot with respect to a corresponding candidate place based on the corresponding candidate place being reserved, and information indicating that no reservation is made with respect to the corresponding candidate place based on the corresponding candidate place not being reserved as taught by Mains in the system of Yoshikawa, in order to provide updated scheduling, and optimize schedules (Mains Abstract).  

and transmit, to the user terminal, an indication that the reservation in the allocated time slot of the reservation target candidate place has been completed.)
Yoshikawa discloses reserving a candidate place, but does not explicitly disclose transmitting, to the user terminal, an indication that the reservation in the allocated time slot of the reservation target candidate place has been completed. Mains discloses this limitation: (Mains ¶0111 disclosing an alert indicating that as dock has been assigned (status) at the delivery destination and also indicates the appointment time (reserved time zone). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include transmitting, to the user terminal, an indication that the reservation in the allocated time slot of the reservation target candidate place has been completed as taught by Mains in the system of Yoshikawa, in order to provide updated scheduling, and optimize schedules (Mains Abstract).

Claim 3: The cargo handling place reservation system according to claim 1, 
wherein the processor is further configured to notify the user of the one or more vacant candidate places, receive a selection of a vacant candidate place by the user, and determine the vacant candidate place selected by the user as the reservation target candidate place.
Yoshikawa discloses a reserving a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, Yoshikawa does not explicitly disclose notifying the user of the one or more vacant candidate places, receive a selection of a vacant candidate place by the user, and determine the vacant candidate place selected by the user as the reservation target candidate place. Mains does: (Mains Fig. 11 disclosing a dock assignment at a certain time (meaning it’s available, see ¶0080 disclosing determining the driver should proceed to the dock based on its availability) and the driver is notified on their mobile device (Fig. 11); the user also confirms (selects) the dock (candidate place); ¶0077 discloses the user inputting a designated requested appointment via the master dash scheduling portal to determining availability back on dock designations). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include notifying the user of the one or more vacant candidate places, receive a selection of the vacant candidate place by the user, and determine the vacant candidate place selected by the user as the reservation target candidate place as taught by Mains in the system of Yoshikawa, in order to provide updated scheduling, and optimize schedules (Mains Abstract).  

Claim 6: A cargo handling place reservation system that reserves a candidate place of a cargo handling place for handling a cargo in a cargo compartment of a transportation vehicle, comprising a processor configured to: (Yoshikawa pg. 2, ¶7 disclosing a berth reservation system; pg. 3, ¶4 disclosing a vehicle allocation plan including information on cargo handling; pg. 12, ¶5 disclosing the CPU executing the various processes)
store, in a vehicle information storage server, a scheduled route information comprising a scheduled travel route of the transportation vehicle and an expected arrival time at each location on the scheduled travel route for each transportation vehicle; (Yoshikawa pg. 3, ¶4 disclosing the vehicle allocation plan and operation plan including the optimum route and required time based on the operation plan information; pg. 5, ¶2 disclosing the scheduled arrival time indicating the time at which the vehicle is scheduled to arrive at the transit point or destination; pg. 6 ¶7 disclosing obtaining the planned arrival time, etc.; pg. 4, ¶4 disclosing the operation plan storage unit that stores the operation plan of each vehicle)
store, in a candidate place information storage server, for each candidate place of the cargo handling place, candidate place information comprising a position information on a respective candidate place and a reservation status of the respective candidate place; (Yoshikawa pg. 3, ¶9 disclosing a storage unit that stores a desire location that represents a desired direction for each vehicle; the desired place may be a garage of a transportation company (pg. 6, ¶5; pg. 4, ¶5); pg. 3, ¶7 disclosing the berth reservation system receiving a reservation for a berth, if the berth is reserved, the estimated work time corresponding to the reserved contents is used, and if the berth is not reserved the predicted work time for the berth is according to the package and quantity of the luggage; pg. 7, ¶3 disclosing the arrival accuracy being three stars in the baseline, two stars when any one of the management system or berth reservation system is not used, and one star when both the management system and berth reservation is not used (status); ¶4 disclosing the operation plan storage unit that stores the operation plan of each vehicle; Abstract discloses a storage unit that stores location indicating a desires direction for each vehicle and/or a distance required to travel from arrival location to desires location; pg. 12 ¶4 disclosing the computer’s storage units including operation plan information)
reserve a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle; (Yoshikawa pg. 3, ¶7 disclosing the berth reservation system receiving a reservation for a berth)

Yoshikawa in view of Mains discloses:
receive, from a user terminal, a reservation application from a user for the cargo handling place for a reservation target transportation vehicle; 
Yoshikawa discloses receiving a reservation application from a user for the cargo handling place for a reservation target transportation vehicle (Yoshikawa pg. 3, ¶7 disclosing the berth reservation system receiving a reservation for a berth). Yoshikawa does not explicitly disclose, although suggested, that the receiving of the reservation application is from a user terminal; Mains discloses this limitation: (Mains ¶0084 discloses the driver app running on a mobile device (e.g. smartphone) where the driver confirms the pickup and the system provides information on the schedule pickup and location). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa to include receive, from a user terminal, a reservation application from a user for the cargo handling place for a reservation target transportation vehicle as taught by Mains since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

extract one or more vacant candidate places in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to the reservation target transportation vehicle elapses, by accessing the scheduled route information stored in the vehicle information storage server and the candidate place information stored in the candidate place information storage server; 6
Yoshikawa discloses reserving a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, Yoshikawa does not explicitly disclose extracting one or more vacant candidate places in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to the reservation target transportation vehicle elapses, by accessing the scheduled route information stored in the vehicle information storage server and the candidate place information stored in the candidate place information storage server. Mains discloses these limitations: (Mains Fig. 11 disclosing a dock assignment at a certain time (meaning it’s available, see ¶0080 disclosing determining the driver should proceed to the dock based on its availability) and the driver is notified on their mobile device (Fig. 11); the driver also confirms (selects/sets) the dock (candidate place); Fig. 36 and ¶0193 disclosing the scheduling information being stored and distributed between computing devices(s); further it is noted that in ¶0077 discloses that the master dash determines availability based on dock designation, load/unload time, updated ETAs, etc. (candidate place information storage); the master dash requests user-input designating a requested appointment; after the carrier selects the appointment, the master confirms and notifies the carrier to supply other required information such as assigned driver corresponding to the selected appointment; ¶0080 discloses that whether the driver should proceed to the assigned dock based on dock availability, and/or designation of preferred carrier; ¶0072 discloses data including ruck routes received at the scheduling portal (vehicle information storage); ¶0108 disclosing the scheduling portal having inputs of the date for delivery or pickup. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include extracting one or more vacant candidate places in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to the reservation target transportation vehicle elapses, by accessing the scheduled route information stored in the vehicle information storage server and the candidate place information stored in the candidate place information storage server as taught by Mains in the system of Yoshikawa, in order to provide updated scheduling, and optimize schedules (Mains Abstract).  

Appln. No.: 16/843,256determine the reservation target candidate place from the extracted one or more vacant candidate places based on, a time loss caused by passing through the vacant candidate place; 
Yoshikawa discloses reserving a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, but does not explicitly disclose determining the reservation target candidate place from the extracted one or more vacant candidate places based on a time loss caused by passing through the vacant candidate place. Mains discloses this limitation: (Mains ¶0124 discloses if the warehouse is running behind schedule, the system may direct the driver (via notification/alert) to go to the offsite location (candidate place); ¶0122 disclosing when the driver is instructed to go to the offsite location, the alert may include information such as a new dock assignment (candidate place); ¶0125 disclosing the driver having a 1 pm appointment time, but is appointment time is rescheduled to 4 pm due to a backup at the warehouse (time loss caused by passing through the vacant place), the driver arriving at the original time getting 1 hour of D&D plus the time spend during load or unloading at the facility). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining the reservation target candidate place from the extracted one or more vacant candidate places based on a time loss caused by passing through the vacant candidate place as taught by Mains in the system of Yoshikawa, in order to provide updated scheduling, and optimize schedules (Mains Abstract).  

set the reservation in the allocated time slot as a reservation status of the reservation target candidate place in the candidate place information; 
Yoshikawa discloses reserving a reservation target candidate place, but does not explicitly disclose setting the reservation in the allocated time slot as a reservation status of the reservation target candidate place in the candidate place information. Mains discloses this limitation: (Mains Fig. 11 disclosing a dock assignment at a certain time (meaning it’s available, see ¶0080 disclosing determining the driver should proceed to the dock based on its availability) and the driver is notified on their mobile device (Fig. 11); the driver also confirms (selects/sets) the dock (candidate place); Fig. 36 and ¶0193 disclosing the scheduling information being stored and distributed between computing devices(s); further it is noted that in ¶0077 discloses that the master dash determines availability based on dock designation, load/unload time, updated ETAs, etc.; the master dash requests user-input designating a requested appointment; after the carrier selects the appointment, the master confirms and notifies the carrier to supply other required information such as assigned driver corresponding to the selected appointment). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include setting the reservation in the allocated time slot as a reservation status of the reservation target candidate place in the candidate place information as taught by Mains in the system of Yoshikawa, in order to effectively communicate the coordinating of vehicles involving storage facilities for unloading/loading, etc. (Mains ¶0041).

and transmit, to the user terminal, an indication that the reservation in the allocated time slot of the reservation target candidate place has been completed.
Yoshikawa discloses reserving a candidate place, but does not explicitly disclose transmitting, to the user terminal, an indication that the reservation in the allocated time slot of the reservation target candidate place has been completed. Mains discloses this limitation: (Mains ¶0111 disclosing an alert indicating that as dock has been assigned (status) at the delivery destination and also indicates the appointment time (reserved time zone). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include transmitting, to the user terminal, an indication that the reservation in the allocated time slot of the reservation target candidate place has been completed as taught by Mains in the system of Yoshikawa, in order to provide updated scheduling, and optimize schedules (Mains Abstract).

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (JP 2019-211875 A) in view of Mains (2019/0066033) further in view Mason (2016/0334236).

Claim 2: The cargo handling place reservation system according to claim 1, 
wherein the scheduled route information further comprises a required size information indicating a size of a space required for performing the cargo handling of the reservation target transportation vehicle, wherein the candidate place information further comprises an available size information indicating a size of space available in the candidate place, and wherein the processor is further configured to extract the one or more vacant candidate places from candidate places having the available size equal to or greater than the required size for the reservation target transportation vehicle.
Yoshikawa discloses storing scheduling route information, Yoshikawa does not explicitly disclose the scheduled route information further comprises a required size information indicating a size of a space required for performing the cargo handling of the reservation target transportation vehicle, wherein the candidate place information further comprises an available size information indicating a size of space available in the candidate place, and wherein the processor is configured to extract the one or more vacant candidate places from the candidate places having the available size equal to or greater than the required size for the reservation target transportation vehicle. Mason discloses these limitations: (Mason ¶0011 disclosing the site location including a loading dock of the building, parking location at the destination site; ¶0013 disclosing the routing module being configured to determine a feature of the site based on context information; ¶0011 further disclosing the context information including size and weight of the vehicle; ¶0104 disclosing the context information being used to select an access path at the site and may select the access path that leads to a particular loading dock; ¶0129 disclosing the information collected from the context information is used to assign drivers to a route or order that the site are accessed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yoshikawa in view of Mains to include notify the user of the one or more vacant candidate places, receive a selection of a vacant candidate place by the user, and determine the vacant candidate place selected by the user as the reservation target candidate place as taught by Mason since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 4: The cargo handling place reservation system according to claim 2, 
wherein the processor is further configured to notify the user of the one or more vacant candidate places, receive a selection of a vacant candidate place by the user, and determine the vacant candidate place selected by the user as the reservation target candidate place.
Yoshikawa discloses reserving a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, Yoshikawa does not explicitly disclose notifying the user of the one or more vacant candidate places, receiving a selection of a vacant candidate place by the user, and determining the vacant candidate place selected by the user as the reservation target candidate place. Mains discloses this limitation: (Mains Fig. 11 disclosing a dock assignment at a certain time (meaning it’s available, see ¶0080 disclosing determining the driver should proceed to the dock based on its availability) and the driver is notified on their mobile device (Fig. 11); the driver also confirms (selects) the dock (candidate place)). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include notifying the user of the one or more vacant candidate places, receiving a selection of a vacant candidate place by the user, and determining the vacant candidate place selected by the user as the reservation target candidate place as taught by Mains in the system of Yoshikawa, in order to provide updated scheduling, and optimize schedules (Mains Abstract).  


Claim 5: Yoshikawa discloses: A cargo handling place reservation system that reserves a candidate place of a cargo handling place for handling a cargo in a cargo compartment of a transportation vehicle, comprising a processor configured to: (Yoshikawa pg. 2, ¶7 disclosing a berth reservation system; pg. 3, ¶4 disclosing a vehicle allocation plan including information on cargo handling; pg. 12, ¶5 disclosing the CPU executing the various processes)
store, in a vehicle information storage server, a scheduled route information comprising a scheduled travel route of the transportation vehicle and an expected arrival time at each location on the scheduled travel route for each transportation vehicle; (Yoshikawa pg. 3, ¶4 disclosing the vehicle allocation plan and operation plan including the optimum route and required time based on the operation plan information; pg. 5, ¶2 disclosing the scheduled arrival time indicating the time at which the vehicle is scheduled to arrive at the transit point or destination; pg. 6 ¶7 disclosing obtaining the planned arrival time, etc.; pg. 4, ¶4 disclosing the operation plan storage unit that stores the operation plan of each vehicle; Abstract discloses a storage unit that stores location indicating a desires direction for each vehicle and/or a distance required to travel from arrival location to desires location; pg. 12 ¶4 disclosing the computer’s storage units including operation plan information)
store, in a candidate place information storage server, for each candidate place of the cargo handling place, candidate place information comprising a position information on a respective candidate place and a reservation status of the respective candidate place; 4(Yoshikawa pg. 3, ¶9 disclosing a storage unit that stores a desire location that represents a desired direction for each vehicle; the desired place may be a garage of a transportation company (pg. 6, ¶5; pg. 4, ¶5); pg. 3, ¶7 disclosing the berth reservation system receiving a reservation for a berth, if the berth is reserved, the estimated work time corresponding to the reserved contents is used, and if the berth is not reserved the predicted work time for the berth is according to the package and quantity of the luggage; pg. 7, ¶3 disclosing the arrival accuracy being three stars in the baseline, two stars when any one of the management system or berth reservation system is not used, and one star when both the management system and berth reservation is not used (status))
reserve a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, (Yoshikawa pg. 3, ¶7 disclosing the berth reservation system receiving a reservation for a berth)

Yoshikawa in view of Mains discloses:
receive, from a user terminal, a reservation application from a user for the cargo handling place for a reservation target transportation vehicle;
Yoshikawa discloses receiving a reservation application from a user for the cargo handling place for a reservation target transportation vehicle (Yoshikawa pg. 3, ¶7 disclosing the berth reservation system receiving a reservation for a berth). Yoshikawa does not explicitly disclose, although suggested, that the receiving of the reservation application is from a user terminal; Mains discloses this limitation: (Mains ¶0084 discloses the driver app running on a mobile device (e.g. smartphone) where the driver confirms the pickup and the system provides information on the schedule pickup and location). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa to include receive, from a user terminal, a reservation application from a user for the cargo handling place for a reservation target transportation vehicle as taught by Mains since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

extract one or more vacant candidate places in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to the reservation target transportation vehicle elapses, by accessing the scheduled route information stored in the vehicle information storage server and the candidate place information stored in the candidate place information storage server; 
Yoshikawa discloses reserving a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, Yoshikawa does not explicitly disclose extracting one or more vacant candidate places in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to the reservation target transportation vehicle elapses, by accessing the scheduled route information stored in the vehicle information storage server and the candidate place information stored in the candidate place information storage server. Mains discloses these limitations: (Mains Fig. 11 disclosing a dock assignment at a certain time (meaning it’s available, see ¶0080 disclosing determining the driver should proceed to the dock based on its availability) and the driver is notified on their mobile device (Fig. 11); the driver also confirms (selects/sets) the dock (candidate place); Fig. 36 and ¶0193 disclosing the scheduling information being stored and distributed between computing devices(s); further it is noted that in ¶0077 discloses that the master dash determines availability based on dock designation, load/unload time, updated ETAs, etc. (candidate place information storage); the master dash requests user-input designating a requested appointment; after the carrier selects the appointment, the master confirms and notifies the carrier to supply other required information such as assigned driver corresponding to the selected appointment; ¶0080 discloses that whether the driver should proceed to the assigned dock based on dock availability, and/or designation of preferred carrier; ¶0072 discloses data including ruck routes received at the scheduling portal (vehicle information storage); ¶0108 disclosing the scheduling portal having inputs of the date for delivery or pickup. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include extracting one or more vacant candidate places in which other reservations are not set in an allocated time slot from the expected arrival time of the reservation target transportation vehicle until a use time allocated to the reservation target transportation vehicle elapses, by accessing the scheduled route information stored in the vehicle information storage server and the candidate place information stored in the candidate place information storage server as taught by Mains in the system of Yoshikawa, in order to provide updated scheduling, and optimize schedules (Mains Abstract).  

determine the reservation target candidate place from the extracted one or more vacant candidate places based on a time loss caused by passing through the vacant candidate place; 
Yoshikawa discloses reserving a reservation target candidate place as the cargo handling place for the reservation target transportation vehicle, but does not explicitly disclose determining the reservation target candidate place from the extracted one or more vacant candidate places based on a time loss caused by passing through the vacant candidate place. Mains discloses this limitation: (Mains ¶0124 discloses if the warehouse is running behind schedule, the system may direct the driver (via notification/alert) to go to the offsite location (candidate place); ¶0122 disclosing when the driver is instructed to go to the offsite location, the alert may include information such as a new dock assignment (candidate place); ¶0125 disclosing the driver having a 1 pm appointment time, but is appointment time is rescheduled to 4 pm due to a backup at the warehouse (time loss caused by passing through the vacant place), the driver arriving at the original time getting 1 hour of D&D plus the time spend during load or unloading at the facility). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining the reservation target candidate place from the extracted one or more vacant candidate places based on a time loss caused by passing through the vacant candidate place as taught by Mains in the system of Yoshikawa, in order to provide updated scheduling, and optimize schedules (Mains Abstract).  

set the reservation in the allocated time slot as a reservation status of the reservation target candidate place in the candidate place information; 
Yoshikawa discloses reserving a reservation target candidate place, but does not explicitly disclose setting the reservation in the allocated time slot as a reservation status of the reservation target candidate place in the candidate place information. Mains discloses this limitation: (Mains Fig. 11 disclosing a dock assignment at a certain time (meaning it’s available, see ¶0080 disclosing determining the driver should proceed to the dock based on its availability) and the driver is notified on their mobile device (Fig. 11); the driver also confirms (selects/sets) the dock (candidate place); Fig. 36 and ¶0193 disclosing the scheduling information being stored and distributed between computing devices(s); further it is noted that in ¶0077 discloses that the master dash determines availability based on dock designation, load/unload time, updated ETAs, etc.; the master dash requests user-input designating a requested appointment; after the carrier selects the appointment, the master confirms and notifies the carrier to supply other required information such as assigned driver corresponding to the selected appointment). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include setting the reservation in the allocated time slot as a reservation status of the reservation target candidate place in the candidate place information as taught by Mains in the system of Yoshikawa, in order to effectively communicate the coordinating of vehicles involving storage facilities for unloading/loading, etc. (Mains ¶0041).

and transmit, to the user terminal, an indication that the reservation in the allocated time slot of the reservation target candidate place has been completed; 
Yoshikawa discloses reserving a candidate place, but does not explicitly disclose transmitting, to the user terminal, an indication that the reservation in the allocated time slot of the reservation target candidate place has been completed. Mains discloses this limitation: (Mains ¶0111 disclosing an alert indicating that as dock has been assigned (status) at the delivery destination and also indicates the appointment time (reserved time zone). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include transmitting, to the user terminal, an indication that the reservation in the allocated time slot of the reservation target candidate place has been completed as taught by Mains in the system of Yoshikawa, in order to provide updated scheduling, and optimize schedules (Mains Abstract).

Yoshikawa in view of Mains further in view of Mason discloses: 
wherein the scheduled route information further comprises a required size information indicating a size of a space required for performing the cargo handling of the reservation target transportation vehicle; wherein the candidate place information further comprises an available size information indicating a size of space available in the candidate place; and 5wherein the processor is further configured to extract the one or more vacant candidate places from candidate places having the available size equal to or greater than the required size for the reservation target transportation vehicle.
Yoshikawa discloses storing scheduling route information, Yoshikawa does not explicitly disclose the scheduled route information further comprises a required size information indicating a size of a space required for performing the cargo handling of the reservation target transportation vehicle, wherein the candidate place information further comprises an available size information indicating a size of space available in the candidate place, and wherein the processor is configured to extract the one or more vacant candidate places from the candidate places having the available size equal to or greater than the required size for the reservation target transportation vehicle. Mason discloses these limitations: (Mason ¶0011 disclosing the site location including a loading dock of the building, parking location at the destination site; ¶0013 disclosing the routing module being configured to determine a feature of the site based on context information; ¶0011 further disclosing the context information including size and weight of the vehicle; ¶0104 disclosing the context information being used to select an access path at the site and may select the access path that leads to a particular loading dock; ¶0129 disclosing the information collected from the context information is used to assign drivers to a route or order that the site is accessed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yoshikawa in view of Mains to include notify the user of the one or more vacant candidate places, receive a selection of a vacant candidate place by the user, and determine the vacant candidate place selected by the user as the reservation target candidate place as taught by Mason since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (JP 2019-211875 A) in view of Mains (2019/0066033) further in view of Rust (2009/0083091).

Claim 7: The cargo handling place reservation system according to claim 6, 
wherein the processor is further configured to determine the reservation target candidate place from the extracted one or more vacant candidate places based on a usage fee of the candidate places.
Yoshikawa discloses determining a reservation target candidate place, but does not explicitly disclose determining the reservation target candidate place from the extracted one or more vacant candidate places based on a usage fee of the candidate places. Rust discloses this limitation: (Rust ¶0017 disclosing determining parking assignments for material handling vehicles; a first cost factor associated with transit times for the material handling vehicle to available parking locations; and a second cost factor based on a number loads available to be serviced by the material handling vehicle in the parking locations; a parking location for the material handling vehicle is determined based on the first and second cost factors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yoshikawa in view of Mains to include determining the reservation target candidate place from the extracted one or more vacant candidate places based on a usage fee of the candidate places as taught by Rust. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Yoshikawa in view of Mains in order to determine a parking assignment for material handling vehicles (see ¶0017 of Rust).

Claim 9: The cargo handling place reservation system according to claim 1, 
Yoshikawa discloses reserving a target candidate place, but does not explicitly disclose determining the reservation target candidate place from the extracted one or more vacant candidate places based on a criterion set in advance by the user. Mains discloses this limitation:
wherein the processor is further configured to determine the reservation target candidate place from the extracted one or more vacant candidate places based on a criterion set in advance by the user, (Mains ¶0077 discloses that the master dash determines availability based on dock designation, load/unload time, updated ETAs, etc.; the master dash requests user-input designating a requested appointment; after the carrier selects the appointment, the master confirms and notifies the carrier to supply other required information such as assigned driver corresponding to the selected appointment; ¶0080 discloses that whether the driver should proceed to the assigned dock based on dock availability, and/or designation of preferred carrier (which was supplied in the limitation above, by the user); therefore, the criteria is set in advance by user-input)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining the reservation target candidate place from the extracted one or more vacant candidate places based on a criterion set in advance by the user as taught by Mains in the system of Yoshikawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Yoshikawa in order to provide updated scheduling, and optimize schedules (Mains Abstract).

Yoshikawa in view of Mains discloses determining a target candidate place based on criterion set in advance by the user, but does not explicitly disclose that the criterion includes minimizing the time loss caused by passing through the vacant candidate place. Rust, which is also directed to determining a parking location for vehicle(s) at a materials handling facility, discloses this limitation:
and 7 wherein the criterion includes minimizing the time loss caused by passing through the vacant candidate place. (Rust ¶0038 disclosing the controller optimizing the number of vehicle assigned to park in each control area such that the vehicles are distributed in control areas where high priority requests and more vehicle retrievals are expected; the factors are assigned to each parking request in an objective function based on request information (set in advance); ¶0039 further disclosing the function employed by the controller optimizes the total number of parking vehicles per control area using the factors to prioritize parking locations without violating defined constraints; the impact of the factors are weighted and the constraints include the lower target priority parameter for minimizing vehicle travel time (minimizing time loss traveling through the place)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yoshikawa in view of Mains to include that the criterion includes minimizing the time loss caused by passing through the vacant candidate place as taught by Rust. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Yoshikawa in view of Mains in order to determine a parking assignment for material handling vehicles (see ¶0017 of Rust).


Claim 11: Claim 11 is directed to a system. Claim 11 recites limitations that are parallel in nature as those addressed above for claim 9, which is also directed towards a system. Claim 11 is therefore rejected for the same reasons as set forth above for claim 9.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (JP 2019-211875 A) in view of Mains (2019/0066033) further in view of Morimoto (2009/0171563).

Claim 8: The cargo handling place reservation system according to claim 6, 
wherein the processor is further configured to determine the reservation target candidate place from the extracted one or more vacant candidate places based on travel distance of the travel route of the reservation target transportation vehicle, which is changed by the reservation target transportation vehicle passing through the vacant candidate places.
Yoshikawa discloses determining a reservation target candidate place, but does not explicitly disclose determining the reservation target candidate place 6from the extracted one or more vacant candidate places based on travel distance of the travel route of the reservation target transportation vehicle, which is changed by the reservation target transportation vehicle passing through the vacant candidate places. Morimoto discloses this limitation: (Morimoto ¶0094 disclosing the CPU selects a specified number of parking zones and candidates to be passed along the route; the distance from the destination of at least a specified rank among all of the distances ranked from shortest to longest are ranked; the processing is done by the selection unit, the selection standard may be a specified rank among all factors rated lowest highest and distance shortest or longest; ¶0097 disclosing the route passes by the zone with the longest distance, highest vacancy possibility, and onto the closest to the reference position). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yoshikawa in view of Mains to include determining the reservation target candidate place 6from the extracted one or more vacant candidate places based on travel distance of the travel route of the reservation target transportation vehicle, which is changed by the reservation target transportation vehicle passing through the vacant candidate places as taught by Morimoto. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Yoshikawa in view of Mains in order to find on-street parking zone(s) in the vicinity to the reference position (see ¶0012 of Morimoto).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (JP 2019-211875 A) in view of Mains (2019/0066033) further in view Mason (2016/0334236) further in view of Rust (2009/0083091).

Claim 10: The cargo handling place reservation system according to claim 5, 
Yoshikawa discloses reserving a target candidate place, but does not explicitly disclose determining the reservation target candidate place from the extracted one or more vacant candidate places based on a criterion set in advance by the user. Mains discloses this limitation:
wherein the processor is further configured to determine the reservation target candidate place from the extracted one or more vacant candidate places based on a criterion set in advance by the user, (Mains ¶0077 discloses that the master dash determines availability based on dock designation, load/unload time, updated ETAs, etc.; the master dash requests user-input designating a requested appointment; after the carrier selects the appointment, the master confirms and notifies the carrier to supply other required information such as assigned driver corresponding to the selected appointment; ¶0080 discloses that whether the driver should proceed to the assigned dock based on dock availability, and/or designation of preferred carrier (which was supplied in the limitation above, by the user); therefore, the criteria is set in advance by user-input)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining the reservation target candidate place from the extracted one or more vacant candidate places based on a criterion set in advance by the user as taught by Mains in the system of Yoshikawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Yoshikawa in order to provide updated scheduling, and optimize schedules (Mains Abstract).
Yoshikawa in view of Mains discloses determining a target candidate place based on criterion set in advance by the user, but does not explicitly disclose that the criterion includes minimizing the time loss caused by passing through the vacant candidate place. Rust, which is also directed to determining a parking location for vehicle(s) at a materials handling facility, discloses this limitation:
and wherein the criterion includes minimizing the time loss caused by passing through the vacant candidate place. (Rust ¶0038 disclosing the controller optimizing the number of vehicle assigned to park in each control area such that the vehicles are distributed in control areas where high priority requests and more vehicle retrievals are expected; the factors are assigned to each parking request in an objective function based on request information (set in advance); ¶0039 further disclosing the function employed by the controller optimizes the total number of parking vehicles per control area using the factors to prioritize parking locations without violating defined constraints; the impact of the factors are weighted and the constraints include the lower target priority parameter for minimizing vehicle travel time (minimizing time loss passing through the place))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yoshikawa in view of Mains to include that the criterion includes minimizing the time loss caused by passing through the vacant candidate place as taught by Rust. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Yoshikawa in view of Mains in order to determine a parking assignment for material handling vehicles (see ¶0017 of Rust).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628